

Exhibit 10.1


Dated 2020










Wilkinson Sword Limited






and






Colin Hutchison










Settlement Agreement







--------------------------------------------------------------------------------



Contents


Clause Page



ClausePage

1.
 Interpretation..........................................................................................................1
2.  Contract of
Employment........................................................................................2
3.  Separation Agreement
..........................................................................................2
4.  Legal fees
.............................................................................................................3
5.  Waiver of claims
...................................................................................................3
6.  Employee
indemnities............................................................................................4
7.  Third party
rights....................................................................................................4
8.  Governing
law........................................................................................................4
9.
 Jurisdiction.............................................................................................................5
10.  Subject to contract and without
prejudice..............................................................5
11.
 Counterparts..........................................................................................................5
Schedule 1 –
Claims.........................................................................................................6
Schedule 2 - Adviser's certificate
.....................................................................................9
Schedule 3 – Contract of Employment
............................................................................9
Schedule 4 – Second Settlement Agreement
................................................................19





--------------------------------------------------------------------------------





This Agreement is dated 2020


Between


(1)Wilkinson Sword Limited whose registered office is at Sword House, Totteridge
Road, High Wycombe, Bucks HP13 6DG (Company).
(2)Colin Hutchison of 7 Aspen Place, Maidenhead, Berkshire, SL6 6FR (Employee)


Background:


(A)The Employee’s employment with the Company shall terminate on 15 November
2020 ("Termination Date").
(B)The parties have entered into this agreement to record and implement the
terms on which they have agreed to settle any claims that the Employee has or
may have in connection with his engagement or its termination or otherwise
against any Group Company (as defined below) or their officers, Consultants or
workers, whether or not those claims are, or could be, in the contemplation of
the parties at the time of signing this agreement, and including, in particular,
the statutory complaints that the Employee raises in this agreement.
(C)The parties intend this agreement to be an effective waiver of any such
claims and to satisfy the conditions relating to settlement agreements in the
relevant legislation.
(D)The Company enters into this agreement for itself and as agent and trustee
for all Group Companies and it is authorised to do so. It is the parties'
intention that each Group Company should be able to enforce any rights it has
under this agreement, subject to and in accordance with the Contracts (Rights of
Third Parties) Act 1999.


NOW IT IS HEREBY AGREED as follows:-


1.Interpretation


The following definitions and rules of interpretation apply in this agreement.


1.1. Definitions:



--------------------------------------------------------------------------------




"Adviser"James Baker of Teacher Stern Solicitors."Contract of Employment"the
contract of employment between the Company and the Employee a copy of which is
set out at Schedule 3."Group Company"the Company, its subsidiaries or holding
companies from time to time and any subsidiary of any holding company from time
to time."Post-Employment Notice Pay"has the meaning given in section 402D of the
Income Tax (Earnings and Pensions) Act 2003 (as amended, extended or replaced
from time to time)."Second Settlement Agreement"the settlement agreement a copy
of which is set out at Schedule 4."Separation Agreement"the U.S. Separation
Agreement and General Release between Edgewell Personal Care Company.



2. Contract of Employment


2.1. The Employee shall be employed by the Company in accordance with the
Contract of Employment. The Employee's employment with the Company shall
terminate on the Termination Date. The Employee shall continue to be bound by
such terms of the Contract of Employment as continue after the Termination Date
(save as amended by clause 2.3 below).


2.2. The Employee will receive his normal salary and contractual benefits until
the Termination Date subject to appropriate deductions in relation to income tax
and national insurance.


2.3. The first paragraph of the Contract of Employment under the heading
“Restraint on Competition” shall be amended so that it states as follows: “You
shall not for a period of twelve months after the termination of your
employment, engage or be concerned or interested in whether directly or
indirectly and in any capacity whatsoever (whether on your own behalf or on
behalf of any other person, firm or Company) in any business which competes or
interferes with in any way whatsoever (whether directly or indirectly) or which
once operational will so compete or interfere with such part or parts of the
Company’s business as you were concerned to a material extent on behalf of the
Company during the last twelve months of your active employment with the
Company, save that you shall be permitted to seek the Company’s consent (and the
Company shall not unreasonably withhold such consent) to accept and commence one
or more roles as a non-executive director of any company whose business is or
plans to be in the same or a similar sector to any brand operated by the Company
and with which you were materially involved, provided that in the course of such
role you will not breach any other term of this Agreement which operates
following the termination of your employment.”


3. Separation Agreement



--------------------------------------------------------------------------------



3.1. Subject to the Employee completing the Second Settlement Agreement within a
period of fourteen days before the Termination Date the Employee will benefit
from the payments and benefits provided by the Separation Agreement.


3.2. The payments and benefits provided by the Separation Agreement will be
subject to appropriate deductions in respect of tax and other obligations.


3.3. The Employee has worked the full extent of any notice obligations in
accordance with the Contract of Employment and as such the Company and the
Employee believe that no part of the payments and benefits provided by the
Separation Agreement are taxable as Post-Employment Notice Pay.


4. Legal fees


The Company shall pay the reasonable legal fees (up to a maximum of £600.00 plus
VAT) incurred by the Employee in obtaining advice on the termination of his
employment and the terms of this agreement, such fees to be payable to the
Adviser on production of an invoice addressed to the Employee but marked as
payable by the Company.


5. Waiver of claims


5.1. The Employee agrees that the terms of this agreement are offered by the
Company without any admission of liability on the part of the Company and are in
full and final settlement of all and any claims or rights of action that the
Employee has or may have against any Group Company or its officers, employees or
workers arising out of his engagement with the Company or its termination,
whether under common law, contract, statute or otherwise, whether such claims
are, or could be, known to the parties or in their contemplation at the date of
this agreement in any jurisdiction and including, but not limited to, the claims
specified in Schedule 1 – Claims (each of which is waived by this clause).


5.2. The waiver in clause 5.1 shall not apply to any claims by the Employee to
enforce this agreement or the Separation Agreement, in relation to accrued
pension rights and in relation to any personal injury of which the Employee is
unaware as at the date of this agreement (the “Excluded Claims”).


5.3. The Employee warrants that:
5.3.1. before entering into this agreement he received independent advice from
the Adviser as to the terms and effect of this agreement and, in particular, on
its effect on his ability to pursue any complaint before a tribunal or other
court;


5.3.2. the Adviser has confirmed to the Employee that they are a solicitor
holding a current practising certificate and that there is in force a policy of



--------------------------------------------------------------------------------



insurance covering the risk of a claim by the Employee in respect of any loss
arising in consequence of their advice;


5.3.3. the Adviser shall sign and deliver to the Company a letter in the form
attached as Schedule 2 - Adviser's certificate to this agreement;


5.3.4. before receiving the advice the Employee disclosed to the Adviser all
facts and circumstances that may give rise to a claim by the Employee against
any Group Company or its officers, employees or workers;


5.3.5. the only claims that the Employee has or may have against any Group
Company or its officers, employees or workers (whether at the time of entering
into this agreement or in the future) relating to his engagement with the
Company or its termination are specified in clause 5.1; and.


5.3.6. the Employee is not aware of any facts or circumstances that may give
rise to any claim against any Group Company or its officers, employees or
workers other than those claims specified in clause 5.1.


The Employee acknowledges that the Company acted in reliance on these warranties
when entering into this agreement.


5.4. The Employee acknowledges that the conditions relating to settlement
agreements under section 147(3) of the Equality Act 2010, section 288(2B) of the
Trade Union and Labour Relations (Consolidation) Act 1992, section 203(3) of the
Employment Rights Act 1996, regulation 35(3) of the Working Time Regulations
1998, section 49(4) of the National Minimum Wage Act 1998, regulation 41(4) of
the Transnational Information and Consultation etc. Regulations 1999, regulation
9 of the Part-Time Workers (Prevention of Less Favourable Treatment) Regulations
2000, regulation 10 of the Fixed-Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002, regulation 40(4) of the Information and
Consultation of Employees Regulations 2004, paragraph 13 of the Schedule to the
Occupational and Personal Pension Schemes (Consultation by Employers and
Miscellaneous Amendment) Regulations 2006, regulation 62 of the Companies (Cross
Border Mergers) Regulations 2007 and section 58 of the Pensions Act 2008 have
been satisfied.


5.5. The waiver in clause 5.1 shall have effect irrespective of whether or not,
at the date of this agreement, the Employee is or could be aware of such claims
or have such claims in his express contemplation (including such claims of which
the Employee becomes aware after the date of this agreement in whole or in part
as a result of new legislation or the development of common law or equity).


5.6. The Employee agrees that, except for the payments and benefits provided for
in this agreement, and subject to the waiver in clause 5.1, he shall not be
eligible for



--------------------------------------------------------------------------------



any further payment from any Group Company relating to his engagement or its
termination and he expressly waives any right or claim that he has or may have
to payment of bonuses, any benefit or award programme, under any share plan
operated by any Group Company or any stand-alone share incentive arrangement, or
to any other benefit, payment or award he may have received had his engagement
not terminated.


6. Employee indemnities


If the Employee breaches any material provision of this agreement or pursues a
claim against any Group Company arising out of his engagement or its termination
(save for any of the Excluded Claims), he agrees to indemnify any Group Company
for any losses suffered as a result thereof, including all reasonable legal and
professional fees incurred.


7. Third party rights


Except as expressly provided elsewhere in this agreement, no person other than
the Employee and any Group Company shall have any rights under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this agreement. This
does not affect any right or remedy of a third party which exists, or is
available, apart from that Act.


8. Governing law


This agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.


9. Jurisdiction


Each party irrevocably agrees that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims).


10. Subject to contract and without prejudice


This agreement shall be deemed to be without prejudice and subject to contract
until such time as it is signed by both parties and dated, when it shall be
treated as an open document evidencing a binding agreement.


11. Counterparts



--------------------------------------------------------------------------------



This agreement may be executed and delivered in any number of counterparts, each
of which, when executed, shall constitute a duplicate original, but all the
counterparts shall together constitute the one agreement.


Signed by a representative of the Company /s/ John Hill............ Date: May
28, 2020
Signed by the Employee  /s/ Colin Hutchison Date: May 28, 2020





--------------------------------------------------------------------------------





Schedule 1 – Claims
1.Claims:


1.1. for breach of contract or wrongful dismissal;


1.2. for unfair dismissal, under section 111 of the Engagement Rights Act 1996;


1.3. in relation to the right to a written statement of reasons for dismissal,
under section 93 of the Engagement Rights Act 1996;


1.4. for a statutory redundancy payment, under section 163 of the Engagement
Rights Act 1996;


1.5. in relation to an unlawful deduction from wages or unlawful payment, under
section 23 of the Engagement Rights Act 1996;


1.6. for unlawful detriment, under section 48 of the Engagement Rights Act 1996
or section 56 of the Pensions Act 2008;


1.7. in relation to written engagement particulars and itemised pay statements,
under section 11 of the Engagement Rights Act 1996;


1.8. in relation to guarantee payments, under section 34 of the Engagement
Rights Act 1996;


1.9. in relation to suspension from work, under section 70 of the Engagement
Rights Act 1996;


1.10. in relation to parental leave, under section 80 of the Engagement Rights
Act 1996;


1.11. in relation to a request for flexible working, under section 80H of the
Engagement Rights Act 1996;


1.12. in relation to time off work, under sections 51, 54, 57, 57B, 57ZC, 57ZF,
57ZH, 57ZM, 57ZQ, 60, 63 and 63C of the Engagement Rights Act 1996;


1.13. in relation to working time or holiday pay, under regulation 30 of the
Working Time Regulations 1998;


1.14. in relation to the national minimum wage, under sections 11, 18, 19D and
24 of the National Minimum Wage Act 1998;





--------------------------------------------------------------------------------



1.15. for equal pay or equality of terms under sections 120 and 127 of the
Equality Act 2010;


1.16. for pregnancy or maternity discrimination, direct or indirect
discrimination, harassment or victimisation related to sex, marital or civil
partnership status, pregnancy or maternity or gender reassignment under section
120 of the Equality Act 2010;


1.17. for direct or indirect discrimination, harassment or victimisation related
to race under section 120 of the Equality Act 2010;


1.18. for direct or indirect discrimination, harassment or victimisation related
to disability, discrimination arising from disability, or failure to make
adjustments under section 120 of the Equality Act 2010;


1.19. for direct or indirect discrimination, harassment or victimisation related
to religion or belief under section 120 of the Equality Act 2010;


1.20. for direct or indirect discrimination, harassment or victimisation related
to sexual orientation, under section 120 of the Equality Act 2010;


1.21. for direct or indirect discrimination, harassment or victimisation related
to age, under section 120 of the Equality Act 2010;


1.22. for less favourable treatment on the grounds of part-time status, under
regulation 8 of the Part-Time Workers (Prevention of Less Favourable Treatment)
Regulations 2000;


1.23. for less favourable treatment on the grounds of fixed-term status, under
regulation 7 of the Fixed-Term Consultants (Prevention of Less Favourable
Treatment) Regulations 2002;


1.24. under regulations 27 and 32 of the Transnational Information and
Consultation of Consultants Regulations 1999;


1.25. under regulations 29 and 33 of the Information and Consultation of
Consultants Regulations 2004;


1.26. under regulations 45 and 51 of the Companies (Cross-Border Mergers)
Regulations 2007;


1.27. under paragraphs 4 and 8 of the Schedule to the Occupational and Personal
Pension Schemes (Consultation by Employers and Miscellaneous Amendment)
Regulations 2006;





--------------------------------------------------------------------------------





1.28. under sections 68A, 87, 137, 145A, 145B, 146, 168, 168A, 169, 170, 174 and
192 of the Trade Union and Labour Relations (Consolidation) Act 1992;


1.29. in relation to the obligations to elect appropriate representatives or any
entitlement to compensation, under the Transfer of Undertakings (Protection of
Engagement) Regulations 2006;


1.30. in relation to the right to be accompanied under section 11 of the
Engagement Relations Act 1999;


1.31. in relation to refusal of engagement, refusal of engagement agency
services and detriment under regulations 5, 6 and 9 of the Engagement Relations
Act 1999 (Blacklists) Regulations 2010;


1.32. in relation to the right to request time off for study or training under
section 63I of the Engagement Rights Act 1996; and


1.33. in relation to the right to equal treatment, access to collective
facilities and amenities, access to engagement vacancies and the right not to be
subjected to a detriment under regulations 5, 12, 13 and 17(2) of the Agency
Workers Regulations 2010.


1.34. in relation to personal injury, of which the Employee is aware or ought
reasonably to be aware of such claims at the date of this agreement;


1.35. for harassment under the Protection from Harassment Act 1997;


1.36. for failure to comply with obligations under the Human Rights Act 1998;


1.37. for failure to comply with obligations under the Data Protection Act 1998,
the Data Protection Act 2018 or the General Data Protection Regulation ((EU)
2016/679);


1.38. arising as a consequence of the United Kingdom's membership of the
European Union; and


1.39. in relation to the right not to be subjected to a detriment under
regulation 3 of the Exclusivity Terms in Zero Hours Contracts (Redress)
Regulations 2015.



--------------------------------------------------------------------------------





Schedule 2 - Adviser's certificate


[ON HEADED NOTEPAPER OF ADVISER]


For the attention of [DETAILS]


[DATE]


Dear Sirs,


I am writing in connection with the agreement between my client, [NAME], and
[NAME OF COMPANY] (Company) (Agreement) to confirm that:


1. I, [NAME OF ADVISER] of [FIRM], whose address is [ADDRESS], am a Solicitor of
the Senior Courts of England and Wales who holds a current practising
certificate.


2. I have given [NAME] legal advice on the terms and effect of the Agreement
and, in particular, its effect on his ability to pursue the claims specified in
Schedule 1 – Claims of the Agreement.


3. I gave the advice to [NAME] as a relevant independent adviser within the
meaning of the above acts and regulations referred to at clause 5.4.


4. There is now in force (and was in force at the time I gave the advice
referred to above) a policy of insurance or an indemnity provided for members of
a profession or professional body covering the risk of claim by [NAME] in
respect of loss arising in consequence of the advice I have given him.


Yours faithfully,


[NAME OF ADVISER]


[DATE]



--------------------------------------------------------------------------------





Schedule 3 – Contract of Employment


STATEMENT OF TERMS AND CONDITIONS OF EMPLOYMENT


THIS AGREEMENT is made on the 18th day of May 2020.


BETWEEN


(1) Wilkinson Sword Limited of Sword House, Totteridge Road, High Wycombe, Bucks
HP13 6DG (“the Company”) and


(2) Colin Hutchison of 7 Aspen Place, Maidenhead, Berkshire, SL6 6FR (“the
Colleague”).


This Statement sets out the particulars of employment which we are required to
give to you under the Employment Rights Act 1996 (as amended). This Statement
together with the Policies and Procedures, unless otherwise stated, form your
contract of employment with the Company.


This statement replaces all and any of your previous terms and conditions of
employment with this Company or any other Company within this Group of
Companies.


OFFERS OF EMPLOYMENT


Immigration, Asylum & Nationality Act 2006


In accordance with the Immigration, Asylum & Nationality Act 2006, the law makes
it a criminal offence to employ a person who is subject to immigration control.
You are therefore required to provide evidence of your eligibility to work in
the UK. Details of acceptable documentation are listed in the enclosed
Immigration, Asylum and Nationality Act Fact Sheet, for your information.
You are also required to disclose to the Company prior to accepting an offer of
employment any criminal convictions which are not spent and details of current
driving convictions if you have been allocated a business need car.


COMMENCEMENT AND CONTINUITY


Your employment with the Company commences on 1st July 2020.


Continuous employment with this Company commenced on 4th May 2004.


JOB TITLE


The title of the job for which you are employed is Chief Operating Officer.



--------------------------------------------------------------------------------





DUTIES


The Company reserves the right to move you to an alternative position
appropriate to your status and experience and/or to vary the nature of your job.
You will be given prior written notification of any change in your job title or
the nature of your job as may arise from time to time. In order to meet the
changing needs of the Company’s business, you may from time to time be required
to undertake additional or alternative duties whether at the same or at a
different location.


PAY


Your annual pay will be determined by using your current US salary converted
into GBP using the exchange rate as at 1st July 2020. Your pay will be shown on
an itemised pay statement and be paid by bank transfer directly into your UK
bank account/building society by 12 equal monthly instalments in arrears on or
about the 24th day of each month or the nearest previous Friday which is a
working day. Salary is paid net of tax, National Insurance and other deductions
required by law.


EXECUTIVE OFICER BONUS PLAN


You will be eligible for consideration for an award under the Executive Officer
Bonus Plan. The bonus plan operates from 1st October to 30th September of each
year. You will continue the plan as of 1st July 2020, on the Bonus Base of 80%
of your basic annual salary. Full details of the scheme will be provided to.
Please note that awards under this scheme are discretionary and are performance
related and not guaranteed.
In the event that your employment with the Company ends for any reason before
the end of the financial year there is no entitlement to bonus. In the event
that you leave the organisation after the financial year has been completed and
prior to the payment of the bonus, you will still be entitled to receive any
bonus payment.


DEDUCTIONS


For the purposes of Part II of the Employment Rights Act 1996 you hereby
authorise the Company to deduct from your pay any sums which you may at any time
owe to the Company arising as follows including, without limitation, any excess
holiday, insufficient notice given by you to the Company, any overpayments or
outstanding loans made to you by the Company or any costs owed by you to the
Company by virtue of work carried out on your behalf or any losses suffered by
the Company either as a result or damage to the Company’s property caused by you
or due to your deliberate breach of authority or deliberate breach of the
Company’s rules. In the case of an overpayment you should immediately inform
your Manager and the Human Resources Department.


LOCATION





--------------------------------------------------------------------------------



Your usual place of work when based at Wilkinson Sword Limited/Edgewell offices
will be the Company’s premises at Sword House, Totteridge Road, High Wycombe,
Bucks, HP13 6DG or at such other location as the Company shall reasonably
require from time to time.


Should relocation be necessary and involve a move from your current address, you
may be eligible to receive a relocation allowance which will be paid in such sum
and in such circumstances as the Company will determine at its absolute
discretion. You may also be required to travel as necessary in the performance
of your duties both throughout and outside of the UK. In the event of a transfer
to a location outside of the UK the specific terms of your employment overseas
will be confirmed to you in writing before any transfer takes place.


HOURS OF WORK


Your normal hours of work are 37 hours per week as follows:
Monday to Thursday 09.00 to 17.15 *
Friday 09.00 to 16.45 *
*includes 45 minute unpaid lunch break


As you are expected to work such hours as are necessary to cope with the demands
of your own workload and that of the Company’s business generally, you are
expected to work such additional hours as are necessary from time to time,
either when requested to do so by the Company or when the proper performance of
your work so requires and you will not be paid for any overtime worked.


The Company reserves the right to introduce different start and finish times
subject to reasonable notice as operationally necessary.


HOLIDAYS


The Company’s holiday year runs from 1st January to 31st December. In addition
to the usual eight Bank and Public holidays (New Year’s Day, Good Friday, Easter
Monday, May Day holiday, Spring Bank holiday, August Bank holiday, Christmas Day
and Boxing Day) your holiday entitlement is 25 days in any one holiday year.
Holidays are to be taken at a time, or times, convenient to the Company.


At the end of employment with the Company, the Company may recover from you a
sum in respect of any holiday taken in excess of the annual holiday entitlement
and may deduct this sum from any sums due to you from the Company as at the date
of termination of employment. Where necessary, the Company may apply to you to
repay forthwith any sum which then remains outstanding. If you provide
insufficient notice to terminate your employment with the Company, the Company
reserves the right to withhold such Company holiday pay as might otherwise be
due. Holiday pay for these purposes is calculated as 2 days per month of annual
pay.



--------------------------------------------------------------------------------





OTHER PAID LEAVE


You may be eligible to take other types of paid leave, subject to any statutory
eligibility requirements or conditions
and the Company's rules applicable to each type of leave in force from time to
time. Types of paid leave include maternity leave, paternity leave, adoption
leave, shared parental leave, parental bereavement leave, attending an antenatal
appointment (but not accompanying a pregnant woman to an antenatal appointment)
and time off to attend adoption appointments.


TRAINING


During your employment you must complete all mandatory training which will be
paid for by the Company.


You may be offered the opportunity to complete training based on needs, which
will be paid for by the Company. There may be training course requirements
subject to you signing a training costs repayment agreement at the commencement
of the course.


OCCUPATIONAL SICK PAY


The Company operates an Occupational Sick Pay Scheme (OSP) for the benefit of
its colleagues. The scheme provides pay to colleagues who are absent due to
personal sickness (including injury or other disability). The Company also
operates the Government’s Statutory Sick Pay Scheme (SSP) which runs in tandem
with the Company’s own Scheme. Please refer to the Company Policy for further
information.
Failure to comply with the Company’s procedure on sickness absence and the
reporting of it as set out in the Company Policy could result in delays in
payment being made of OSP and SSP and in some cases the withholding of payments
of Occupational Sick Pay.


PENSION


To allow you to make your own pension arrangements, you will be paid a
supplement each month of 6% of your monthly salary. This will be paid net of
tax, National Insurance and other deductions required by law.
In addition, you will receive a payment of 6% of your FY20 bonus payment, also
paid as a supplement and paid net of tax, National Insurance and other
deductions required by law.


For the avoidance of doubt, these payments are not part of your salary and will
not be taken into account in calculating any benefits or payments that use base
salary as a reference point. Similarly, the supplement paid on the bonus will
not be taken into



--------------------------------------------------------------------------------



account in calculating any benefits or payments that the bonus payment as a
reference point.


LIFE ASSURANCE


The Company’s life assurance scheme is subject to the rules for the time being
in force of the scheme or any related policy of insurance and/or any applicable
Inland Revenue rules. The Company reserves the right to change the insurance
company with which its scheme is maintained, to change the rules of its scheme
for the time being (including the basis of cover or scale or level of benefit)
or to discontinue life assurance cover altogether and/or to terminate any
Colleague’s participation in any such scheme. The scheme trustees have
discretion as to the ultimate beneficiary of any life assurance benefit payable
under the Company’s life assurance scheme for the time being. Some employees may
be subject to medical underwriting before being accepted into this scheme.


Please refer to the additional information relating to Life Assurance found in
the enclosed pack of information.


PRIVATE MEDICAL INSURANCE


You and your partner are entitled to participate in the Company’s private
healthcare cover, subject to the rules for the time being in force of the scheme
or any related policy of insurance and subject to the acceptance by the
Insurance Company. Please complete and submit the application form to Human
Resources in order activate this benefit on your behalf. You may contribute to
the scheme should you wish other members of your family to be covered (This is
limited to children only). Any additional premium which you choose to pay will
be collected via your monthly pay.
The Company reserves the right to change the insurance company with which its
scheme is maintained, to change the rules of its scheme for the time being
(including the basis of cover or scale or level of benefit) or to discontinue
this cover altogether and/or to terminate any colleague’s or their dependants
participation in any such scheme. This benefit ceases on the termination date of
your employment. There is no entitlement to compensation for loss of this
benefit. Please note that this is a taxable benefit.


PERMANENT HEALTH INSURANCE


The Company operates and pays the cost of a Permanent Health Insurance scheme on
your behalf. Currently this is non-contributory. The Company reserves the right
to change the insurance company with which its scheme is maintained, to change
the rules of its scheme for the time being (including the basis of cover or
scale or level of benefit) or to discontinue this cover altogether and/or to
terminate any Colleague’s participation in any such scheme. The Company reserves
the right to terminate the employment of any scheme member in receipt of such
benefit should the insurance company withdraw the entitlement to the approval of
the claim at any time. This benefit



--------------------------------------------------------------------------------



ceases on the termination date of your employment. There is no entitlement to
compensation for loss of this benefit. Some employees may be subject to medical
underwriting before being accepted into this scheme.
Please refer to the additional information relating to Permanent Health
Insurance found in the enclosed pack of information.


EMPLOYEE ASSISTANCE PROGRAMME


The Company operates and pays the cost of an Employee Support Programme on your
behalf. The Company reserves the right to change the company with which its
scheme is maintained, to change the rules of its scheme for the time being
(including the basis of cover or scale or level of benefit) or to discontinue
this benefit altogether and/or to terminate any Colleague’s participation in any
such scheme. This benefit ceases on the termination date of your employment.
There is no entitlement to compensation for loss of this benefit.
Please refer to the additional information relating to Employee Assistance
Programme found in the enclosed pack of information.


CAR ALLOWANCE


You will be provided with a cash allowance of £10,300 per annum. The Company
reserves the right to change the amount, withdraw participants or to discontinue
this benefit altogether. There is no entitlement to compensation for loss of
this benefit. Please note that this is a taxable benefit.
It is a condition of your employment that you retain a valid UK/European
Community driving licence. Any change to your licence status must be notified in
writing to your Manager immediately. You are wholly responsible for any motoring
convictions or penalties (including parking fines).


NOTICE


You are required to give three months’ notice in writing to terminate your
employment. The Company reserves the right to make a payment in lieu of notice
when terminating employment.


Upon the termination of your employment by the company the company will provide
you with the notice as stated above or the statutory notice, if the statutory
notice is greater than the notice as stated above.


In the event of you failing to give the requisite period of notice then the
Company shall be entitled to retain such amount of your final pay and/or accrued
holiday pay (subject to your entitlements under the Working Time Regulations
1998) as corresponds with the amount of notice due from you but not given.





--------------------------------------------------------------------------------



The Company reserves the right to require you to remain away from work during
your notice period, at the Company’s sole discretion. Where the Company requires
you to stay at home under this clause, it is relieved from any obligations to
provide you with work to do and your normal duties will be suspended for the
duration of the notice period. You will also be prohibited from accessing the
Company’s premises and having or making any contact with any work colleagues and
customers. During this period you will receive your normal pay and benefits.


Nothing in this agreement shall prevent the Company from terminating your
employment without notice if it considers that you are guilty of gross
misconduct (examples of which are set out in the disciplinary procedure).


DISCIPLINARY POLICY


The disciplinary procedures which will apply to you are set out in the
Disciplinary Policy. These procedures do not form part of your Contract of
Employment.


GRIEVANCE POLICY


The grievance procedures which will apply to you are set out in the Grievance
Policy. If you have a Grievance in relation to your employment you should in the
first instance state your grievance in writing to your line manager. These
procedures do not form part of your Contract of Employment.


APPEAL


If you are dissatisfied about a disciplinary or grievance action decision taken
against you, you may appeal in writing to the nominated manager. Details of the
full Appeal Procedures are contained within both the Disciplinary and Grievance
policies.


CONFIDENTIALITY


During the course of your employment with the Company you will have access to
and gain knowledge of the Company’s and/or its customers’ confidential
information as defined in this clause. You acknowledge that the disclosure of
any such confidential information to a third party would do serious damage to
the Company and/or, as the case may be, its customers. Each colleague has access
to a variety of information concerning Company product including, but not
limited to: marketing plans (including new product strategy), manufacture,
purchasing, accounting and engineering information, sale and data processing
data and details, etc. It is your obligation to protect against the unauthorized
disclosure of this information.
Please remember that casual conversations about the Company with any third party
may result in a disclosure of the Company’s confidential information. Such
conversations include those with acquaintances, former colleagues, suppliers
and/or customers, whether in person, at a seminar or trade show, at social
gatherings or over



--------------------------------------------------------------------------------



the telephone. Where it is necessary for business purposes to disclose
confidential information to a third party, the Legal Division should be
consulted and may provide a secrecy or nondisclosure agreement to control the
release and use of the information.
While computers, telecommunications and cellular phone systems are an integral
part of our business, you must not disclose your computer password to any other
person and should not allow any other person to use your computer. Be aware that
information transmitted through the use of email via the Internet, mobile phones
or the Internet can be intercepted or misdirected by third parties. Therefore,
DO NOT disclose or discuss confidential information while utilizing these types
of systems.


Confidential information must never be discussed in public areas within the
Company (e.g. hallways, kitchen area, bathrooms). Also, please remember to
collect all confidential information (i.e. papers, notes, memorandum, handouts)
when leaving any meeting or conference room.


It is important to be aware that all kinds of information you have access to
relating to Company products may be information which the Company may not want
to be disclosed. It is always better to presume, if you are unsure, that any
such information falls under this category and treat it accordingly. Please also
be reminded that;
• You recognise that, whilst performing your duties for the Company you will
have access to and come into contact with trade secrets and confidential
information belonging to the Company. You therefore agree that restriction
contained or referred to in this memo is reasonable and necessary to protect the
legitimate business interests of the Company both during and after termination
of your employment.
• You recognise and acknowledge that the trade secrets, know-how and proprietary
processes of the Company including but not limited to, information concerning
the Company’s inventions, discoveries, improvements, formulas, apparatus,
equipment, methods, research, source codes, programmes, programme documentation,
marketing and sales information, business plans and confidential customer
information (including lists and pricing policies) are valuable. You agree that
you will not, during or after the termination of your employment disclose any
such confidential information to any person, firm, corporation, association or
other entity for any reason. You shall not make use of any such confidential
information for you own purposes or for the benefit of any other person or
entity.
• You shall at the request of the Company execute such assignments, certificates
or other instruments as the Company may from time to time deem necessary or
desirable to evidence, establish, maintain, perfect, protect, enforce or defend
its rights, title or interest in or to any such confidential information. You
agree that all documents and equipment relating to the Company’s business that
you use or prepare (including copies thereof) remain the sole and exclusive
property of the Company. You further agree to deliver such property to the
Company immediately upon the termination of this Agreement or at any other time
at the request of the Company.



--------------------------------------------------------------------------------



• Upon termination of employment, you may be required to sign a warranty that
you have fully complied with this clause and that you will continue to comply
with this clause.


If you are in doubt as to whether information is of a confidential nature or
not, you have a duty to check with your Manager or the HR Team.


The express duties of fidelity and confidentiality identified herein are deemed
to be in addition to any duties implied by law. Nothing in this Agreement will
prevent you making a ‘protected disclosure ‘within the meaning of the Public
Interest Disclosure Act 1998.


CONFLICT OF INTEREST


Colleagues have a duty of loyalty to the Company. A conflict of interest may
occur if a colleague’s outside activities or personal interests influence or
appear to influence their ability to make objective decisions in the course of
their job responsibilities. Colleagues may not use their position with the
Company to gain a personal advantage or to use Company resources for purposes
other than legitimate business reasons. Colleagues may never act in a way that
is detrimental to the Company.


It is a colleague’s obligation to ensure that they remain free of conflicts of
interest in the performance of their responsibilities to the Company. If the
following situations involve a colleague or any member of their immediate
family, real or perceived conflicts of interest may arise:


• Association as a director, colleague or consultant with any enterprise that
presently competes with, or is a customer, supplier or contractor of the
Company;
• Having a controlling or substantial interest, or ownership of a substantial
stock position, in a competitor, a customer, a supplier or a contractor of the
Company, except for holdings in a publicly traded corporation where the amount
owned is insignificant in relation to the total amount of publicly held
securities of the Company; or
• Formal or informal agreements, arrangements or understandings whereby a
personal benefit will accrue to an officer, colleague or Director of the
Company, or a member of his or her family, as a result of action taken in the
performance of the individual's duties on behalf of the Company;
• A colleague’s spouse/partner enters into the employment of any direct
competitor of the Company.


In addition, to avoid the appearance of conflict, the Company prohibits
colleagues that are married, related or cohabitating from being employed in a
direct reporting relationship.


Situations which might constitute a conflict of interest must always be reported
to a member of the Human Resources Team.



--------------------------------------------------------------------------------





RESTRAINT ON COMPETITION


You shall not for a period of twelve months after the termination of your
employment, engage or be concerned or interested in whether directly or
indirectly and in any capacity whatsoever (whether on your own behalf or on
behalf of any other person, firm or Company) in any business which competes or
interferes with in any way whatsoever (whether directly or indirectly) or which
once operational will so compete or interfere with such part or parts of the
Company’s business as you were concerned to a material extent on behalf of the
Company during the last twelve months of your active employment with the
Company.


You shall not for a period of twelve months after the termination of your
employment whether directly or indirectly any in any capacity whatsoever
(whether on your own behalf or on behalf of any other person, firm or Company)
canvas, solicit, accept or deal with (or attempt to do so) in competition with
the Company, the custom or business of any person, firm or Company who during
the period of twelve months immediately preceding the termination of your active
employment was a customer, prospective customer or supplier of the Company and
with whom you had personal contact or dealings on behalf of the Company and in
relation to such part or parts of the Company’s business as you were concerned
to a material extent during the last twelve months of your active employment
with the Company. A prospective customer is a person firm or company who as at
the date of termination of your active employment with the Company was
negotiating with the Company with a view to dealing with the Company as a
customer in relation to such part or parts of the Company’s business as you were
concerned to a material extent during the last twelve months of your active
employment with the Company.


You shall not for a period of twelve months after the termination of your
employment whether directly or indirectly and in any capacity whatsoever
(whether on your own behalf or on behalf of any other person, firm or Company)
approach any person with whom during the last twelve months of your employment,
you had a close working relationship on behalf of the Company, with a view to
recruiting that person to a business venture which competes, whether directly or
indirectly (or which will, once operational, compete) with such part or parts of
the Company’s business as you were concerned with to a material extent during
the last twelve months of your active employment with the Company or with a view
to directly or indirectly inducing or seeking to induce that person to leave the
employment of the Company whether or not this would be a breach of contract by
that person.


Following termination of employment (for whatever reason) not hold yourself out
as having any continuing connection with the Company.


INTELLECTUAL PROPERTY





--------------------------------------------------------------------------------



If at any time during this employment (whether alone or with any other person or
persons) you make any invention whether relating directly or indirectly to the
business of the Company, you shall promptly disclose to the Company full
details, including drawings and models, of such invention to enable the Company
to determine whether it is a Company Invention. If the invention is not a
Company Invention the Company shall treat all information disclosed to it by you
as confidential information and your property.
If the invention is a Company Invention, you shall hold it in trust for the
Company, and at the request and expense of the Company do all things necessary
or desirable to enable the Company, or its nominee, to obtain the benefit of the
Company Invention and to secure patent or other appropriate forms of protection
for it throughout the World and to vest such protection and all right, title and
interest to and in the same absolutely in the Company as sole beneficial owner.


Decisions as to the patenting and exploitation of any Company Invention shall be
at the sole discretion of the Company. You shall immediately disclose any
Invention to the Company and the Invention shall belong to and be the absolute
property of the Company. “Invention” is defined as any discovery, invention,
secret process, improvement in procedure, trade mark, design or copyright work
made, discovered or produced by you in the course of your employment whether
during your normal duties or during duties specifically assigned to you whether
or not made, discovered or produced by you at work or at home, whether or not
made, discovered or produced by you during your normal hours of work and which
is in connection with or in any way affects or relates to the business of the
Company or is capable of being used or attempted to be used in connection with
the business of the Company.


You shall, at the request and expense of the Company, whether during or after
the termination of your employment, apply or join in applying for patents,
trademarks or other equivalent protection in the United Kingdom or any other
part of the world for any Invention and complete all instruments and do all
things necessary for vesting patents, trademarks or other equivalent protection
when obtained and all rights, title and interest of the same in the Company (or
its nominee) absolutely and as sole beneficial owner. You hereby irrevocably
appoint Vice President - Europe or such other officer the Company may wish to
appoint to be your attorney in your name and on your behalf to complete any such
instrument or do any such thing and generally to use your name for the purpose
of giving to the Company (or its nominee) the full benefit of the provisions of
this clause.


Until such time as any invention is fully tested in the Company, you shall hold
all rights, title and interest in the Invention in trust for the Company
absolutely.


You agree that you will not (whether during or after your employment) apply or
join in applying for any patent, registered design, trade mark or other
equivalent protection in respect of any Invention without prior written approval
of the Company.





--------------------------------------------------------------------------------



You shall promptly disclose to the Company all copyright works originated,
conceived or written or made by you at any time during your employment whether
alone or with others (except only those works originated, conceived or written
or made by you wholly outside your normal working hours and wholly unconnected
with your employment) and shall until such rights shall be fully and absolutely
vested in the Company hold them in trust for the Company.


You hereby assign to the Company by way of future assignment of all copyright
and other proprietary rights (if any) for the full term thereof throughout the
World in respect of all copyright works originated, conceived, written or made
by you at any time during your employment (except only those works originated,
conceived, written or made by you wholly outside your normal working hours and
wholly unconnected with your employment).


It is agreed that for the purpose of any Registered Designs the covenants on the
part of the Company in this agreement shall as between the Company and you be
treated as good consideration and the Company shall be the proprietor of any
design to which these clauses apply.


You will at the request and expense of the Company do all things necessary or
desirable to substantiate the rights of the Company under these clauses.


You hereby irrevocably and unconditionally waive all rights under Chapter IV
Copyright, Designs and Patents Act 1988 in accordance with your authorship of
any existing or future copyright work in the course of your employment in
whatever part of the World such rights may be enforceable.


You hereby irrevocably appoint such officer the Company may wish to appoint to
be your attorney in your name and on your behalf to execute and do any such
instrument or thing and generally to use your name for the purpose of giving to
the Company the full benefit of these clauses.


Nothing in this clause shall be construed as restricting your rights or those of
the Company under Sections 39 to 43 Patents Act 1977.


The Employee shall not during this Employment, make otherwise than for the
benefit of the Employer, any notes or memoranda relating to any matter within
the scope of the business of the Employer, or any Colleague, Company, or
concerning any of its dealings or affairs nor shall the Employee either during
his Employment or afterwards use or permit to be used such notes or memoranda
otherwise than for the benefit of the Employer, it being the intention of the
parties hereto that all such notes or memoranda made by the Employee shall be
the property of the Employer, and left at its registered office upon the
termination of the Employee's employment.





--------------------------------------------------------------------------------



The rights and obligations contained in this clause shall continue after the
Employment is terminated (for any reason whatsoever and whether legally or
otherwise) in respect of works, discoveries, developments, inventions, secret
processes or improvements made or discovered or produced by the Employee, during
his Employment and shall be binding upon the legal personal representatives of
the Employee.


NON-SOLICITATION OF COLLEAGUES


You shall not without the prior written consent of the Company for a period of
twelve months after the termination of your employment (however and whenever
such termination occurs) whether on your own account or jointly with or as agent
for any individual, firm or company, directly or indirectly (whether as
director, proprietor, partner, employee, consultant or howsoever otherwise)
entice, induce, solicit or encourage any colleague who is employed by the
Company or any subsidiary or associated company at the date of termination of
your employment and with whom you had direct contact or dealings during the last
twelve months of your employment with the Company to leave the Company’s
employment or that of a subsidiary or associated company for the purpose of
being involved in a business which competes with the business of the Company or
any subsidiary or associated company for which you have performed substantial
services during the period twelve months prior to the termination of your
employment.


DUTY TO DEVOTE FULL TIME AND DUTIES GENERALLY


During your hours of work for the Company, you must devote the whole of your
time, attention and abilities to your duties for the Company and at such other
times as may be reasonably necessary to fulfil those duties. You may not, under
any circumstances, whether directly or indirectly undertake any other duties of
whatever kind whether paid or unpaid during your hours of work for the Company,
unless expressly so authorised in writing by your line manager in consultation
with the Human Resources Manager.
Outside your normal hours of work, you may not without the prior written consent
of the Company (which will not be unreasonably withheld) engage in or be
interested in either directly or indirectly any business, undertaking, activity
or employment which might require you to disclose any confidential information
relating to the Company and/or which is similar or in any way connected to or
competitive with the business in which you work and/or which could or might
reasonably be considered by others to impair your ability to act at all times in
the best interests of the Company and its customers.


DIGNITY AT WORK


The Company is an Equal Opportunities employer. You must not discriminate either
directly or indirectly against another Colleague or potential Colleague on the
grounds of disability, colour, race, nationality, marital status, sex, sexual
orientation, religion or age. The Company's Dignity At Work policy is set out in
the Company Policies. Any acts of



--------------------------------------------------------------------------------



discrimination will be considered gross misconduct and will be dealt with within
the framework of the Company's disciplinary procedure.


DUTY TO DELIVER PAPERS/PROPERTY


At any time upon the request of the Company and/or upon the termination of your
employment (for whatever reason) you will deliver up all notes, memoranda,
correspondence, documents, specifications, computers, computer disks, papers,
Company credit cards, keys, lap tops, mobile phones, passwords and Company
property which are in your possession or under your control which relate in any
way to the Company or its customers and no copies shall be retained by you or
given to a third party.


DATA PROTECTION


The Company retains personal data about you for a number of reasons. This data
includes, but is not limited to, human resources and payroll information,
personnel records, appraisals, attendance and disciplinary records and training
records. In addition, the Company may process sensitive personal data concerning
your physical or mental health in order to monitor sick leave and take decisions
as to your fitness for work, as well as racial or ethnic origin or religious or
similar information, in order to monitor compliance with equal opportunities
legislation.


The Company may make such information available to those who provide products or
services to the Company (such as advisers, payroll administrators, as well as
pension scheme, life assurance and private health care insurance providers),
regulatory authorities, potential purchasers of the Company or the business in
which you work, and as may be required by law.


The Company may transfer to and store the information we collect about you in
countries other than the country in which the information was originally
collected, including destinations outside the European Economic Area (“EEA”).
Those countries may not have the same data protection laws as the country in
which you provided the information. When the Company transfers your information
to such countries, it will comply with applicable legal requirements providing
adequate protection for the transfer of information to countries outside the
EEA.


You are responsible for informing the Human Resources Department where there is
a change in your personal circumstances such as name, marital status, address,
telephone number, banking details, next of kin (including address and contact
details), academic qualifications and membership of professional institutions.
The Company may change its data protection policy at any time and will notify
you in writing of any changes.


CHANGES IN TERMS OF EMPLOYMENT



--------------------------------------------------------------------------------





The Company reserves the right to make reasonable changes to any of your terms
and conditions of employment. You will be notified of minor changes via the most
appropriate form of communication as deemed appropriate by the Company.
You will be given not less than one month’s notice of any changes which may be
given by way of an individual notice or a general notice. Such changes will be
deemed to be accepted by you unless you notify the Company of any objection in
writing before the expiry of the stated notice period.


OTHER PARTICULARS


The Company currently does not recognise any Trade Union and there are no
Collective Agreement(s) which may directly affect your Terms and Conditions of
Employment.
These Terms and Conditions shall be governed by and interpreted in accordance
with the laws of England and Wales.


I acknowledge receipt of this Statement of Terms and Conditions of employment. I
confirm that I have read and understood them and accept that unless otherwise
stated, these form my contract of employment with the Company.


Signed          (The Company)
Signature          (The Colleague)
Date            May 26 2020



--------------------------------------------------------------------------------





Schedule 4 – Second Settlement Agreement


Dated 2020










Wilkinson Sword Limited






and






Colin Hutchison










Second Settlement Agreement







--------------------------------------------------------------------------------



Contents


Clause Page



ClausePage

1.
 Interpretation..........................................................................................................1
2.
 Payment.................................................................................................................2
3.  Waiver of claims..........
..........................................................................................2
4.  Employee
indemnities............................................................................................3
5.  Third party
rights....................................................................................................3
6.  Governing
law........................................................................................................4
7.
 Jurisdiction.............................................................................................................4
8.  Subject to contract and without
prejudice..............................................................4
9.
 Counterparts..........................................................................................................4
Schedule 1 –
Claims.........................................................................................................5
Schedule 2 - Adviser's certificate
.....................................................................................8





--------------------------------------------------------------------------------





This Agreement is dated 2020


Between


(3) Wilkinson Sword Limited whose registered office is at Sword House,
Totteridge Road, High Wycombe, Bucks HP13 6DG (Company).


(4) Colin Hutchison of 7 Aspen Place, Maidenhead, Berkshire, SL6 6FR (Employee)


Background:


(A) The Employee’s employment with the Company shall terminate on 15 November
2020 ("Termination Date").


(B) The parties have entered into this agreement to record and implement the
terms on which they have agreed to settle any claims that the Employee has or
may have in connection with his engagement or its termination or otherwise
against any Group Company (as defined below) or their officers, Consultants or
workers, whether or not those claims are, or could be, in the contemplation of
the parties at the time of signing this agreement, and including, in particular,
the statutory complaints that the Employee raises in this agreement.


(C) The parties intend this agreement to be an effective waiver of any such
claims and to satisfy the conditions relating to settlement agreements in the
relevant legislation.


(D) The Company enters into this agreement for itself and as agent and trustee
for all Group Companies and it is authorised to do so. It is the parties'
intention that each Group Company should be able to enforce any rights it has
under this agreement, subject to and in accordance with the Contracts (Rights of
Third Parties) Act 1999.


NOW IT IS HEREBY AGREED as follows:-


1. Interpretation


The following definitions and rules of interpretation apply in this agreement.


1.1. Definitions:
"Adviser"  James Baker of Teacher Stern Solicitors.
"Settlement Agreement"  the settlement agreement between the Company and the
Employee dated [  ] 2020.


2. Payment





--------------------------------------------------------------------------------



2.1. The Company will pay to the Employee £1.00 within fourteen days of the
Termination Date.


3. Waiver of claims


3.1. The Employee agrees that the terms of this agreement are offered by the
Company without any admission of liability on the part of the Company and are in
full and final settlement of all and any claims or rights of action that the
Employee has or may have against any Group Company or its officers, employees or
workers arising out of his engagement with the Company or its termination,
whether under common law, contract, statute or otherwise, whether such claims
are, or could be, known to the parties or in their contemplation at the date of
this agreement in any jurisdiction and including, but not limited to, the claims
specified in Schedule 1 – Claims (each of which is waived by this clause).


3.2. The waiver in clause 5.1 shall not apply to:-


3.2.1. any claims by the Employee to enforce the Settlement Agreement; and


3.2.2. any claims by the Employee to enforce this agreement.


3.3. The Employee warrants that:


3.3.1. before entering into this agreement he received independent advice from
the Adviser as to the terms and effect of this agreement and, in particular, on
its effect on his ability to pursue any complaint before a tribunal or other
court;


3.3.2. the Adviser has confirmed to the Employee that they are a solicitor
holding a current practising certificate and that there is in force a policy of
insurance covering the risk of a claim by the Employee in respect of any loss
arising in consequence of their advice;


3.3.3. the Adviser shall sign and deliver to the Company a letter in the form
attached as Schedule 2 - Adviser's certificate to this agreement;


3.3.4. before receiving the advice the Employee disclosed to the Adviser all
facts and circumstances that may give rise to a claim by the Employee against
any Group Company or its officers, employees or workers;


3.3.5. the only claims that the Employee has or may have against any Group
Company or its officers, employees or workers (whether at the time of entering
into this agreement or in the future) relating to his engagement with the
Company or its termination are specified in clause 5.1; and.





--------------------------------------------------------------------------------



3.3.6. the Employee is not aware of any facts or circumstances that may give
rise to any claim against any Group Company or its officers, employees or
workers other than those claims specified in clause 5.1.


The Employee acknowledges that the Company acted in reliance on these warranties
when entering into this agreement.


3.4. The Employee acknowledges that the conditions relating to settlement
agreements under section 147(3) of the Equality Act 2010, section 288(2B) of the
Trade Union and Labour Relations (Consolidation) Act 1992, section 203(3) of the
Employment Rights Act 1996, regulation 35(3) of the Working Time Regulations
1998, section 49(4) of the National Minimum Wage Act 1998, regulation 41(4) of
the Transnational Information and Consultation etc. Regulations 1999, regulation
9 of the Part-Time Workers (Prevention of Less Favourable Treatment) Regulations
2000, regulation 10 of the Fixed-Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002, regulation 40(4) of the Information and
Consultation of Employees Regulations 2004, paragraph 13 of the Schedule to the
Occupational and Personal Pension Schemes (Consultation by Employers and
Miscellaneous Amendment) Regulations 2006, regulation 62 of the Companies (Cross
Border Mergers) Regulations 2007 and section 58 of the Pensions Act 2008 have
been satisfied.


3.5. The waiver in clause 5.1 shall have effect irrespective of whether or not,
at the date of this agreement, the Employee is or could be aware of such claims
or have such claims in his express contemplation (including such claims of which
the Employee becomes aware after the date of this agreement in whole or in part
as a result of new legislation or the development of common law or equity).


3.6. The Employee agrees that, except for the payments and benefits provided for
in this agreement, and subject to the waiver in clause 5.1, he shall not be
eligible for any further payment from any Group Company relating to his
engagement or its termination and he expressly waives any right or claim that he
has or may have to payment of bonuses, any benefit or award programme, under any
share plan operated by any Group Company or any stand-alone share incentive
arrangement, or to any other benefit, payment or award he may have received had
his engagement not terminated.


4. Employee indemnities


If the Employee breaches any material provision of this agreement or pursues a
claim against any Group Company arising out of his engagement or its termination
he agrees to indemnify any Group Company for any losses suffered as a result
thereof, including all reasonable legal and professional fees incurred.


5. Third party rights





--------------------------------------------------------------------------------



Except as expressly provided elsewhere in this agreement, no person other than
the Employee and any Group Company shall have any rights under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this agreement. This
does not affect any right or remedy of a third party which exists, or is
available, apart from that Act.


6. Governing law


This agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.


7. Jurisdiction


Each party irrevocably agrees that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims).


8. Subject to contract and without prejudice


This agreement shall be deemed to be without prejudice and subject to contract
until such time as it is signed by both parties and dated, when it shall be
treated as an open document evidencing a binding agreement.


9. Counterparts


This agreement may be executed and delivered in any number of counterparts, each
of which, when executed, shall constitute a duplicate original, but all the
counterparts shall together constitute the one agreement.


Signed by the Employee    ....................................... Date:…………







--------------------------------------------------------------------------------



Schedule 1 – Claims


1. Claims:


1.1. for breach of contract or wrongful dismissal;


1.2. for unfair dismissal, under section 111 of the Engagement Rights Act 1996;


1.3. in relation to the right to a written statement of reasons for dismissal,
under section 93 of the Engagement Rights Act 1996;


1.4. for a statutory redundancy payment, under section 163 of the Engagement
Rights Act 1996;


1.5. in relation to an unlawful deduction from wages or unlawful payment, under
section 23 of the Engagement Rights Act 1996;


1.6. for unlawful detriment, under section 48 of the Engagement Rights Act 1996
or section 56 of the Pensions Act 2008;


1.7. in relation to written engagement particulars and itemised pay statements,
under section 11 of the Engagement Rights Act 1996;


1.8. in relation to guarantee payments, under section 34 of the Engagement
Rights Act 1996;


1.9. in relation to suspension from work, under section 70 of the Engagement
Rights Act 1996;


1.10. in relation to parental leave, under section 80 of the Engagement Rights
Act 1996;


1.11. in relation to a request for flexible working, under section 80H of the
Engagement Rights Act 1996;


1.12. in relation to time off work, under sections 51, 54, 57, 57B, 57ZC, 57ZF,
57ZH, 57ZM, 57ZQ, 60, 63 and 63C of the Engagement Rights Act 1996;


1.13. in relation to working time or holiday pay, under regulation 30 of the
Working Time Regulations 1998;


1.14. in relation to the national minimum wage, under sections 11, 18, 19D and
24 of the National Minimum Wage Act 1998;


1.15. for equal pay or equality of terms under sections 120 and 127 of the
Equality Act 2010;



--------------------------------------------------------------------------------





1.16. for pregnancy or maternity discrimination, direct or indirect
discrimination, harassment or victimisation related to sex, marital or civil
partnership status, pregnancy or maternity or gender reassignment under section
120 of the Equality Act 2010;


1.17. for direct or indirect discrimination, harassment or victimisation related
to race under section 120 of the Equality Act 2010;


1.18. for direct or indirect discrimination, harassment or victimisation related
to disability, discrimination arising from disability, or failure to make
adjustments under section 120 of the Equality Act 2010;


1.19. for direct or indirect discrimination, harassment or victimisation related
to religion or belief under section 120 of the Equality Act 2010;


1.20. for direct or indirect discrimination, harassment or victimisation related
to sexual orientation, under section 120 of the Equality Act 2010;


1.21. for direct or indirect discrimination, harassment or victimisation related
to age, under section 120 of the Equality Act 2010;


1.22. for less favourable treatment on the grounds of part-time status, under
regulation 8 of the Part-Time Workers (Prevention of Less Favourable Treatment)
Regulations 2000;


1.23. for less favourable treatment on the grounds of fixed-term status, under
regulation 7 of the Fixed-Term Consultants (Prevention of Less Favourable
Treatment) Regulations 2002;


1.24. under regulations 27 and 32 of the Transnational Information and
Consultation of Consultants Regulations 1999;


1.25. under regulations 29 and 33 of the Information and Consultation of
Consultants Regulations 2004;


1.26. under regulations 45 and 51 of the Companies (Cross-Border Mergers)
Regulations 2007;


1.27. under paragraphs 4 and 8 of the Schedule to the Occupational and Personal
Pension Schemes (Consultation by Employers and Miscellaneous Amendment)
Regulations 2006;


1.28. under sections 68A, 87, 137, 145A, 145B, 146, 168, 168A, 169, 170, 174 and
192 of the Trade Union and Labour Relations (Consolidation) Act 1992;





--------------------------------------------------------------------------------



1.29. in relation to the obligations to elect appropriate representatives or any
entitlement to compensation, under the Transfer of Undertakings (Protection of
Engagement) Regulations 2006;


1.30. in relation to the right to be accompanied under section 11 of the
Engagement Relations Act 1999;
wh27753028v1 7


1.31. in relation to refusal of engagement, refusal of engagement agency
services and detriment under regulations 5, 6 and 9 of the Engagement Relations
Act 1999 (Blacklists) Regulations 2010;


1.32. in relation to the right to request time off for study or training under
section 63I of the Engagement Rights Act 1996; and


1.33. in relation to the right to equal treatment, access to collective
facilities and amenities, access to engagement vacancies and the right not to be
subjected to a detriment under regulations 5, 12, 13 and 17(2) of the Agency
Workers Regulations 2010.


1.34. in relation to personal injury, of which the Employee is aware or ought
reasonably to be aware of such claims at the date of this agreement;


1.35. for harassment under the Protection from Harassment Act 1997;


1.36. for failure to comply with obligations under the Human Rights Act 1998;


1.37. for failure to comply with obligations under the Data Protection Act 1998,
the Data Protection Act 2018 or the General Data Protection Regulation ((EU)
2016/679);


1.38. arising as a consequence of the United Kingdom's membership of the
European Union; and


1.39. in relation to the right not to be subjected to a detriment under
regulation 3 of the Exclusivity Terms in Zero Hours Contracts (Redress)
Regulations 2015.





--------------------------------------------------------------------------------



Schedule 2 - Adviser's certificate


[ON HEADED NOTEPAPER OF ADVISER]


For the attention of [DETAILS]


[DATE]


Dear Sirs,


I am writing in connection with the agreement between my client, [NAME], and
[NAME OF COMPANY] (Company) (Agreement) to confirm that:


1. I, [NAME OF ADVISER] of [FIRM], whose address is [ADDRESS], am a Solicitor of
the Senior Courts of England and Wales who holds a current practising
certificate.


2. I have given [NAME] legal advice on the terms and effect of the Agreement
and, in particular, its effect on his ability to pursue the claims specified in
Schedule 1 – Claims of the Agreement.


3. I gave the advice to [NAME] as a relevant independent adviser within the
meaning of the above acts and regulations referred to at clause 5.4.


4. There is now in force (and was in force at the time I gave the advice
referred to above) a policy of insurance or an indemnity provided for members of
a profession or professional body covering the risk of claim by [NAME] in
respect of loss arising in consequence of the advice I have given him.


Yours faithfully,


[NAME OF ADVISER]


[DATE]

